DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on October 12, 2021 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 12, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a pipe network for communicating a mixture of the fire suppressant and the propellant gas” in lines 9-10.  The claim fails to recite structure for producing “a mixture of the fire suppressant and the propellant gas.”  The function of “communicating a mixture” is not commensurate in scope with the structure of the claimed invention.
Claim 1 recites the limitation "flow" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the open area" (two occurrences) in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites “an aspirating nozzle or…a non-aspirating nozzle.”  The claim includes all nozzles.  It fails to further limit the “at least one nozzle.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khalil et al. (9,016,392).
Khalil et al. disclose an extended discharge fire suppression system, for a structure (commercial building, col. 1, ll. 14-15), comprising:
an agent tank 30 containing a fire suppressant (water) in a liquefied state;
a propellant tank 20 in series with the agent tank, the propellant tank storing a propellant gas (inert gas) separate from the fire suppressant;
a regulator 16 between the agent tank and the propellant tank for delivering a predetermined pressure of propellant gas to the agent tank; 
at least one nozzle 40 located in the structure; 
a pipe network 15, 17, 19 for communicating a mixture of the fire suppressant and the propellant gas to the at least one nozzle; 
an orifice plate 270, inline with the pipe network between the agent tank and the at least one nozzle, for controlling a flow rate of the mixture to the at least one nozzle; and 
a valve (14 and/or 33) having an open state allowing flow through the pipe network and a closed state preventing flow through the pipe network.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 6, 7, 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil et al. (9,016,392).
Regarding claim 3, Khalil et al. disclose the limitations of the claimed invention with the exception of delivering the mixture for between 10 minutes and 3 hours.  The length of time of delivery of the mixture is dependent on the size and intensity of the fire.  It is common sense that a fire suppression system should delivere extinguishing material as long as the fire is present.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have delivered the mixture for between 10 minutes and 3 hours in the device of Khalil et al. to effectively suppress fires dependent on the size and intensity of the fire.
Regarding claim 4, Khalil et al. disclose the limitations of the claimed invention with the exception of maintaining a concentration of the fire suppressant between 5 mole percent and 10 mole percent for between 10 minutes and 3 hours.  The concentration and length of time of delivery of the fire suppressant is dependent on the size and intensity of the fire.  It is common sense that a fire suppression system should deliver extinguishing material in the concentration necessary to extinguish the fire as long as the fire is present.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have maintained between 5 mole percent and 10 mole percent of fire suppressant for between 10 
Regarding claims 5-7, Khalil et al. disclose the limitations of the claimed invention with the exception of fluorinate ketone.  Perfluorocyclohexanone is a well known fire suppressant.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have replaced the water of Khalil et al. with perfluorocyclohexanone to improve the effectiveness of the fire suppressant.
Regarding claim 10, Khalil et al. disclose the limitations of the claimed invention with the exception of the structure leakage rate being greater than or equal to 5% of the volume of the structure per minute.  Leakage rates is an inherent characteristic of all structures.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided a structure leakage rate of greater than or equal to 5% of the volume of the structure per minute in Khalil et al. to prevent over pressurization and proper air circulation.
Regarding claim 11, Khalil et al. disclose the limitations of the claimed invention with the exception of the structure being a power generation facility, a data center, an airplane, a museum or a chemical facility.  Khalil et al. disclose a commercial facility.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the device of Khalil et al. to a data center or a museum to prevent fire damage to data or artifacts.
Regarding claims 12-16, Khalil et al. disclose the limitations of the claimed invention with the exception a rapid discharge fire suppression system.  The claims rapid discharge fire suppression system includes the same elements as the extended discharge fire suppression 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK